DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of each unitary magnet (1) comprises a longitudinal first portion (1a) having an external contour with shapes (6) recessed toward the interior of the unitary magnet (1) extending over at least a part of a length of the first portion (1a) and/or recessed shapes (6a) extending over at least a portion of the periphery of the unitary magnet (1) transverse to a longitudinal axis of the unitary magnet (1) in proximity to at least one longitudinal extremity of the unitary magnet (1), the unitary magnets (1) being partly in contact with one another at the level of the shapes (6, 6a) recessed toward the interior, the magnets being adhesively connected to one another by the deposition of adhesive on at least a portion of the recessed shapes (6, 6a), the plurality of unitary magnets (1) creating a mesh structure of magnets without the interposition of retention elements between them other than the adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837